DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
The amendment filed with the RCE amended claims 1, 2, and 5-13; and added new claims 14-20.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant has not shown possession of the shaft between the gas turbine and the reduction gearbox not being visible. From Figs. 1 and 2 the views shown do not provide every angle of view and the original specification makes no mention of there not being a viewable shaft. Therefore the Applicant has not shown possession of this feature in the original disclosure and it is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transmission” in claim 1 is indefinite because the specification does not clearly redefine the term.
Claim 15 recites the limitation "the same level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 9, 12 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (USPN 8,801,394) in view of Morris (USPAP 2020/0040878), as evidenced by Oehring et al (USPAP 2020/0109616)
	Anderson discloses turbine driven fracturing equipment comprising a transporter (the bottom platform of Fig. 2), a turbine engine (14), a reduction gearbox 16 (see col. 2, line 39), a transmission 34, 18, 38 which is visible and a positive displacement pump (see pump 20, col. 6 line 12), the turbine engine, reduction gearbox, transmission and the pump are arranged in a straight line along with an exhaust silencer (clearly shown in Fig. 1, i.e. the vertical element of Fig. 1). Because the gas turbine may be considered to include shaft 30 the gas turbine 14 is directly connected to the reduction gearbox 18 which includes a shaft 32 (claim 19).
Anderson does not disclose the transporter (see annotated Fig. 1) comprising a chassis provided with a transport section having 3 axles with wheels on each end of the axles, a bearing section with a horizontal bottom and a slope and a lapping section configured to connect to an external tower; or that the pump is a plunger pump that creates 5000hp. Wherein in the working state the flat bottom contacts the ground and the slope is above the ground; the horizontal wheels is at the same level as the flat bottom, and the plunger pump is disposed over the lapping section. 
Morris discloses a similar transportable fracturing pump and notes that the pump 120a is a plunger pump generating 5000hp (see [0051]) and note annotated Fig. 2 below. Morris also discloses the pump being mounted on a transporter having 3 axles and wheels as claimed on a transport section, a bearing section as claimed having a horizontal bottom and a slope (see annotated Fig. 2) and a lapping section (labeled 

    PNG
    media_image1.png
    239
    532
    media_image1.png
    Greyscale


At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to substitute a transport such as taught by Morris for the transport of Anderson in order to create a pump which is capable of being easily transported and that provides improved safety and enhanced ergonomics for the crew members working on the pump (see [0047] of Morris). It further would have been obvious to substitute the plunger pump of Morris for the generically disclosed positive displacement pump of Anderson as a well-known positive displacement pump for wells.
With regards to claim 12, the examiner asserts that one of ordinary skill in the art would understand the structure at the end of the transport of Anderson Fig. 2 to be a radiator and as evidence of this cites the Oehring et al reference. Oehring et al disclose a cooling system is disposed on a gooseneck of a semi-trailer body, see 428.

	
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Morris to claim 1 above, and further in view of Coskrey et al (USPN 2019/0178235).
	As set forth above Anderson in view of Morris discloses the invention substantially as claimed (the examiner asserts that one of ordinary skill would realize the opposite end of the transporter from the wheels was configured to be connected to an external tower) but does not disclose the lapping section being provided with a bulge. As shown in the annotated Fig 3 of Coskrey et al below the transporter is provided with a lapping section on the underside of a gooseneck having a bulge. 

    PNG
    media_image2.png
    278
    481
    media_image2.png
    Greyscale

.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Morris as applied to claim 1 above, and further in view of Mitchell (USPN 3,791,682)).
	As set forth above Anderson in view of Morris discloses the invention substantially as claimed but does not disclose the gas turbine exhaust being on an opposite side of the gas turbine from the gearbox. Mitchell discloses a skid mounted gas turbine 12 drive system having a load 14 with a gearbox 16 mounted there between. The exhaust from the turbine 15 is located on an opposite side from the gearbox and may include an exhaust duct and silencer 46 (Fig. 9). 
At the time of the effective filing date of the application it would have been obvious to one having ordinary skill in the art to locate the exhaust duct away from the gearbox in order to prevent overheating and damage of the gearbox. It further would have been obvious to provide a silencer to reduce noise pollution. Since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japinske, 86 USPQ 70. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitations.
	
.
 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Morris as applied to claim 1 above, and further in view of Bastos (USPN 5,435,975).
	As set forth above Anderson in view of Morris discloses the invention substantially as claimed but does not disclose there being a hydraulic power unit (HPU) driven by a diesel engine mounted on the gooseneck. Bastos discloses skid 26 mounted equipment that utilizes a radiator 23 can be provided with a hydraulic power unit 15, 22 to power a cooling fan 17 for the radiator. The HPU being driven by a diesel engine 1.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a HPU driven cooling fan mounted on the transport section near the cooling system shown at the end of the transport in Anderson in order to enhance and optimize the cooling ability of shown radiator.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        





CGF
May 7, 2021